 

Exhibit 10.2

 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS SECOND AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated as
of August 31, 2020, is by and among Flux Power, Inc., a California corporation
(the “Company”), Esenjay Investments, LLC, Cleveland Capital, L.P., Otto
Candies, Jr., Paul Candies, Brett Candies, Winn Interest, Ltd., and Tabone
Family Partnership (as assignee to the interests, rights and obligations of
Helen M. Tabone*), and additional parties that join this Agreement as a secured
party pursuant to Section 17(k) (each a “Secured Party,” and collectively, the
“Secured Parties”), and Esenjay Investments, LLC, in its capacity as the
“Collateral Agent” (as defined in Section 1 herein below).

 

RECITALS

 

WHEREAS, the Company and the Secured Parties entered into an Amended and
Restated Credit Facility Agreement dated March 28, 2019, which subsequently was
amended and restated pursuant to that certain Third Amended and Restated Credit
Facility Agreement dated as of the date hereof and entered into concurrently
with this Agreement (which may be amended from time to time, the “Credit
Facility Agreement”) pursuant to which the Secured Parties have agreed to
provide the Company a line of credit (the “LOC”);

 

WHEREAS, the Company and Esenjay Investments, LLC (“Esenjay”) originally
executed that certain Guaranty and Security Agreement dated as of March 22,
2018, which was subsequently amended and restated pursuant to that certain
Amended and Restated Security Agreement dated March 28, 2019, to add additional
secured parties and collateral agent, and then subsequently was amended from
time to time (as amended, “Original Security Agreement”);

 

WHEREAS, in connection with the Credit Facility Agreement, the Company issued
each Secured Party a secured promissory note which has been amended and restated
in its entirety (as amended and restated, and which may be further amended from
time to time, each a “Note” and together “Notes”) evidencing the Company’s
obligation to repay the Secured Parties certain funds on the terms and
conditions as set forth in the Notes; and

 

WHEREAS, in order to induce each Secured Party to provide advances under the
LOC, the Company has agreed to execute and deliver to the Secured Parties this
Agreement for the benefit of the Secured Parties and to grant to them a priority
security interest in certain property of the Company to secure the prompt
payment, performance and discharge in full of all of the Company’s obligations
under the Notes.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.       Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1. Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “proceeds”) shall have the respective meanings given such terms in
Article 9 of the UCC.

 

(a)       “Collateral” means the collateral in which the Secured Parties are
granted a security interest by this Agreement and which shall include the
following, whether presently owned or existing or hereafter acquired or coming
into existence, and all additions and accessions thereto and all substitutions
and replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith:

 

(i)       All Goods of the Company, including, without limitation, all
machinery, equipment, computers, motor vehicles, trucks, tanks, boats, ships,
appliances, furniture, special and general tools, fixtures, test and quality
control devices and other equipment of every kind and nature and wherever
situated, together with all documents of title and documents representing the
same, all additions and accessions thereto, replacements therefor, all parts
therefor, and all substitutes for any of the foregoing and all other items used
and useful in connection with the Company’s businesses and all improvements
thereto (collectively, the “Equipment”); and

 

 1 

   

 

(ii)       All Inventory of the Company; and

 

(iii)       All of the Company’s contract rights and general intangibles,
including, without limitation, all partnership interests, stock or other
securities, licenses, distribution and other agreements, computer software
development rights, leases, franchises, customer lists, quality control
procedures, grants and rights, goodwill, trademarks, service marks, trade
styles, trade names, patents, patent applications, copyrights, deposit accounts,
and income tax refunds (collectively, the “General Intangibles”); and

 

(iv)       All Receivables of the Company including all insurance proceeds, and
rights to refunds or indemnification whatsoever owing, together with all
instruments, all documents of title representing any of the foregoing, all
rights in any merchandising, goods, equipment, motor vehicles and trucks which
any of the same may represent, and all right, title, security and guaranties
with respect to each Receivable, including any right of stoppage in transit; and

 

(v)       All of the Company’s documents, instruments and chattel paper, files,
records, books of account, business papers, computer programs and the products
and proceeds of all of the foregoing Collateral set forth in clauses (i)-(iv)
above; and

 

(vi)       All intellectual property, including but not limited to the
following:

 

(1)       Software Intellectual Property:

 

a.       all software programs (including all source code, object code and all
related applications and data files), whether now owned, upgraded, enhanced,
licensed or leased or hereafter acquired by the Company, above;

 

b.       all computers and electronic data processing hardware and firmware
associated therewith;

 

c.       all documentation (including flow charts, logic diagrams, manuals,
guides and specifications) with respect to such software, hardware and firmware
described in the preceding clauses (a) and (b); and

 

d.       all rights with respect to all of the foregoing, including, without
limitation, any and all upgrades, modifications, copyrights, licenses, options,
warranties, service contracts, program services, test rights, maintenance
rights, support rights, improvement rights, renewal rights and indemnifications
and substitutions, replacements, additions, or model conversions of any of the
foregoing.

 

 2 

   

 

(2)       Copyrights:

 

a.       all copyrights, registrations and applications for registration, issued
or filed, including any reissues, extensions or renewals thereof, by or with the
United States Copyright Office or any similar office or agency of the United
States, any state thereof, or any other country or political subdivision
thereof, or otherwise, including all rights in and to the material constituting
the subject matter thereof; and

 

b.       any rights in any material which is copyrightable or which is protected
by common law, United States copyright laws or similar laws or any law of any
State.

 

(3)       Copyright License:

 

a.       any agreement, written or oral, providing for a grant by the Company of
any right in any Copyright.

 

(4)       Patents:

 

a.       all letters patent of the United States or any other country or any
political subdivision thereof, and all reissues and extensions thereof; and

 

b.       all applications for letters patent of the United States and all
divisions, continuations and continuations-in-part thereof or any other country
or any political subdivision.

 

(5)       Patent License:

 

a.       all agreements, whether written or oral, providing for the grant by the
Company of any right to manufacture, use or sell any invention covered by a
Patent.

 

(6)       Trademarks:

 

a.       all trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, logos and other
source or business identifiers, and the goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any state thereof or any other country or any political
subdivision thereof; and

 

b.       all reissues, extensions or renewals thereof.

 

(7)       Trademark License:

 

a.       any agreement, written or oral, providing for the grant by the Company
of any right to use any Trademark.

 

 3 

   

 

(8)       Trade Secrets:

 

a.       common law and statutory trade secrets and all other confidential or
proprietary or useful information and all know-how obtained by or used in or
contemplated at any time for use in the business of the Company (all of the
foregoing being collectively called a “Trade Secret”), whether or not such Trade
Secret has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating or referring in any way to such
Trade Secret, all Trade Secret licenses, and including the right to sue for and
to enjoin and to collect damages for the actual or threatened misappropriation
of any Trade Secret and for the breach or enforcement of any such Trade Secret
license.

 

(b)       “Collateral Agent” means the designated representative of the Secured
Parties for purposes of exercising rights of the Secured Parties hereunder with
respect to the Collateral and otherwise.

 

(c)       “Company” shall mean, Flux Power, Inc., a California corporation.

 

(d)       “Obligations” means all of the Company’s obligations under this
Agreement, the Credit Facility Agreement, and the respective Notes, in each
case, whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later decreased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from the Secured
Party as a preference, fraudulent transfer or otherwise as such obligations may
be amended, supplemented, converted, extended or modified from time to time.

 

(e)       “Permitted Liens” shall mean (a) liens for taxes not yet delinquent or
liens for taxes being contested in good faith and by appropriate proceedings for
which adequate reserves have been established; (b) liens in respect of property
or assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other
similar liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings for which adequate reserves have been
established; (c) liens securing obligations under a capital lease if such liens
do not extend to property other than the property leased under such capital
lease; (d) liens upon any equipment acquired or held by the Company or any of
its subsidiaries to secure the purchase price of such equipment or indebtedness
incurred solely for the purpose of financing the acquisition of such equipment,
so long as such lien extends only to the equipment financed, and any accessions,
replacements, substitutions and proceeds (including insurance proceeds) thereof
or thereto; (e) leases or subleases and licenses or sublicenses granted in the
ordinary course of the Company’s business; and (f) asset based line of credit
for short term working capital needs.

 

(f)       “UCC” means the Uniform Commercial Code, as currently in effect in the
State of California.

 

2.       Grant of Security Interest. As an inducement for the Secured Parties to
lend under their respective Notes and to secure the complete and timely payment,
performance and discharge in full, as the case may be, of all of the
Obligations, the Company hereby, unconditionally and irrevocably, pledges,
grants and hypothecates to the Secured Parties, a continuing security interest
in, a continuing first lien upon, an unqualified right to possession and
disposition of and a right of set-off against, in each case to the fullest
extent permitted by law, all of the Company’s right, title and interest of
whatsoever kind and nature in and to the Collateral (the “Security Interest”);
provided, however, the Secured Parties have agreed that the Security Interest
granted pursuant to this Section 2 shall be subordinate to the Permitted Liens.

 

 4 

   

 

3.       Representations, Warranties, Covenants and Agreements of the Company.
The Company represents and warrants to, and covenants and agrees with, the
Secured Parties as follows:

 

(a)       The Company has the requisite corporate power and authority to enter
into this Agreement and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by the Company of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of the Company and no further action is required by the Company.
This Agreement constitutes a legal, valid and binding obligation of the Company
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally.

 

(b)       The Company represents and warrants that it has no place of business
or offices where its respective books of account and records are kept (other
than temporarily at the offices of its attorneys or accountants) or places where
Collateral is stored or located other than the Company’s main facility
identified in Section 14 of this Agreement;

 

(c)       The Company is the sole owner of the Collateral (except for
non-exclusive licenses granted by the Company in the ordinary course of
business), free and clear of any liens, security interests, encumbrances, rights
or claims, and is fully authorized to grant the Security Interest in and to
pledge the Collateral. Except for the prior security interest granted in
connection with the Original Security Agreement, there is not on file in any
governmental or regulatory authority, agency or recording office an effective
financing statement, security agreement, license or transfer or any notice of
any of the foregoing (other than those that have been filed in favor of the
Secured Party pursuant to this Agreement) covering or affecting any of the
Collateral. So long as this Agreement shall be in effect, the Company shall not
execute and shall not knowingly permit to be on file in any such office or
agency any such financing statement or other document or instrument that is
senior to the Security Interest granted under this Agreement.

 

(d)       No part of the Collateral has been judged invalid or unenforceable. No
written claim has been received that any Collateral or the Company’s use of any
Collateral violates the rights of any third party. There has been no adverse
decision to the Company’s claim of ownership rights in or exclusive rights to
use the Collateral in any jurisdiction or to the Company’s right to keep and
maintain such Collateral in full force and effect, and there is no proceeding
involving said rights pending or, to the best knowledge of the Company,
threatened before any court, judicial body, administrative or regulatory agency,
arbitrator or other governmental authority.

 

(e)       The Company shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth in Section 14 and may not relocate such
books of account and records or tangible Collateral unless it delivers to the
Collateral Agent at least thirty (30) days prior to such relocation (i) written
notice of such relocation and the new location thereof (which must be within the
United States) and (ii) evidence that appropriate financing statements and other
necessary documents have been filed and recorded and other steps have been taken
to perfect the Security Interest to create in favor of the Secured Parties
valid, perfected and continuing first priority liens in the Collateral.

 

(f)       This Agreement creates in favor of the Secured Parties a valid
security interest in the Collateral securing the payment and performance of the
Obligations and, upon making the filings described in the immediately following
sentence, a perfected security interest in such Collateral. Except for the
filing of financing statements on Form UCC-1 under the UCC, no authorization or
approval of or filing with or notice to any governmental authority or regulatory
body is required either (i) for the grant by the Company of, or the
effectiveness of, the Security Interest granted hereby or for the execution,
delivery and performance of this Agreement by the Company or (ii) for the
perfection of or exercise by the Collateral Agent of its rights and remedies
hereunder.

 

 5 

   

 

(g)       Promptly upon execution of this Agreement, the Company will deliver to
the Collateral Agent one or more executed UCC financing statements on Form UCC-1
in the jurisdiction of California.

 

(h)       The execution, delivery and performance of this Agreement does not
conflict with or cause a breach or default, or an event that with or without the
passage of time or notice, shall constitute a breach or default, under any
agreement to which the Company is a party or by which the Company is bound. No
consent (including, without limitation, from stock holders or creditors of the
Company) is required for the Company to enter into and perform its obligations
hereunder.

 

(i)       The Company shall at all times maintain the liens and Security
Interest provided for hereunder as valid and perfected liens and security
interests in the Collateral in favor of the Secured Parties until this Agreement
and the Security Interest hereunder shall terminate pursuant to Section 12. The
Company hereby agrees to defend the same against any and all persons. The
Company shall safeguard and protect all Collateral for the account of the
Secured Parties. At the request of the Collateral Agent, the Company will sign
and deliver to the Collateral Agent at any time or from time to time one or more
financing statements pursuant to the UCC (or any other applicable statute) in
form reasonably satisfactory to the Collateral Agent and will pay the cost of
filing the same in all public offices wherever filing is, or is deemed by the
Collateral Agent to be, necessary or desirable to effect the rights and
obligations provided for herein. Without limiting the generality of the
foregoing, the Company shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the Security Interest hereunder, and the Company
shall obtain and furnish to the Collateral Agent from time to time, upon demand,
such releases and/or subordinations of claims and liens which may be required to
maintain the priority of the Security Interest hereunder.

 

(j)       The Company will not transfer, pledge, hypothecate, encumber, license
(except for any Collateral disposed of in the ordinary course of business), sell
or otherwise dispose of any of the Collateral without the prior written consent
of the Collateral Agent.

 

(k)       The Company shall keep and preserve its Equipment, Inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.

 

(l)       The Company shall, within twenty (20) days of obtaining knowledge
thereof, advise the Collateral Agent promptly, in sufficient detail, of any
substantial change in the Collateral, and of the occurrence of any event which
would have a material adverse effect on the value of the Collateral or on the
Secured Parties’ security interest therein.

 

(m)       The Company shall promptly execute and deliver to the Collateral Agent
such further deeds, mortgages, assignments, security agreements, financing
statements or other instruments, documents, certificates and assurances and take
such further action as the Collateral Agent may from time to time request and
may in its sole discretion deem necessary to perfect, protect or enforce its
security interest in the Collateral.

 

(n)       The Company shall permit the Collateral Agent and its representatives
and agents to inspect the Collateral at any time and to make copies of records
pertaining to the Collateral as may be requested by the Collateral Agent from
time to time.

 

 6 

   

 

(o)       The Company will take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.

 

(p)       The Company shall promptly notify the Collateral Agent in sufficient
detail upon becoming aware of any attachment, garnishment, execution or other
legal process levied against any Collateral and of any other information
received by the Company that may materially affect the value of the Collateral,
the Security Interest or the rights and remedies of the Secured Parties
hereunder.

 

(q)       All information heretofore, herein or hereafter supplied to the
Secured Parties by or on behalf of the Company with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.

 

4.       Collateral Agent.

 

(a)       Each Secured Party hereby appoints Esenjay Investments, LLC as
Collateral Agent for the benefit of the Secured Parties under this Agreement to
serve from the date hereof until the termination of this Agreement.

 

(b)       Each Secured Party hereby irrevocably authorizes Collateral Agent to
take such action and to exercise such powers hereunder as provided herein or as
requested in writing by the Secured Parties who hold a majority in interest of
outstanding principal and interest under the Notes (the “Majority Note Holders”)
in accordance with the terms hereof, together with such powers as are reasonably
incidental thereto. Collateral Agent may execute any of its duties hereunder by
or through agents or employees and shall be entitled to request and act in
reliance upon the advice of counsel concerning all matters pertaining to its
duties hereunder and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance therewith.

 

(c)       Collateral Agent shall not be liable or responsible to any Secured
Party or to the Company for any action taken or omitted to be taken by
Collateral Agent or any other such person hereunder or under any related
agreement, instrument or document, except in the case of gross negligence or
willful misconduct on the part of Collateral Agent, nor shall Collateral Agent
be liable or responsible for (A) the validity, effectiveness, sufficiency,
enforceability or enforcement of the Notes, this Agreement or any instrument or
document delivered hereunder or relating hereto; (B) the title of the Company to
any of the Collateral or the freedom of any of the Collateral from any prior or
other liens or security interests; (C) the determination, verification or
enforcement of the Company’s compliance with any of the terms and conditions of
this Agreement; (D) the failure by the Company to deliver any instrument or
document required to be delivered pursuant to the terms hereof; or (E) the
receipt, disbursement, waiver, extension or other handling of payments or
proceeds made or received with respect to the Collateral, the servicing of the
Collateral or the enforcement or the collection of any amounts owing with
respect to the Collateral.

 

(d)       In connection with this Agreement and the transactions contemplated
hereby and any related document relating to any of the Collateral, each of the
Secured Parties agrees to pay to Collateral Agent, on demand, its pro rata share
(based on relative Obligations) of all fees and all expenses incurred in
connection with the operation and enforcement of this Agreement, the Notes or
any related agreement to the extent that such fees or expenses have not been
paid by the Company. In connection with this Agreement and each instrument and
document relating to any of the Collateral, each of the Secured Parties (on a
pro rata basis based upon the outstanding Obligations owing to the Secured
Parties) and the Company hereby agree to hold Collateral Agent harmless, and to
indemnify Collateral Agent from and against any and all loss, damage, expense or
liability which may be incurred by Collateral Agent under this Agreement and the
transactions contemplated hereby and any related agreement or other instrument
or document, as the case may be, unless such liability shall be caused by the
willful misconduct or gross negligence of Collateral Agent.

 

 7 

   

 

5.       Defaults. The following events shall be “Events of Default”:

 

(a)       The occurrence of an Event of Default (as defined in the Note) under
the Note;

 

(b)       Any representation or warranty of the Company in this Agreement shall
prove to have been incorrect in any material respect when made; and

 

(c)       The failure by the Company to observe or perform any of its
obligations hereunder for ten (10) days after receipt by the Company of notice
of such failure from a Secured Party.

 

6.       Duty To Hold In Trust. Upon the occurrence of any Event of Default and
at any time thereafter, the Company shall, upon receipt by it of any revenue,
income or other sums subject to the Security Interest, whether payable pursuant
to the Notes or otherwise, or of any check, draft, note, trade acceptance or
other instrument evidencing an obligation to pay any such sum, hold the same in
trust for the Secured Parties and shall forthwith endorse and transfer any such
sums or instruments, or both, to the Collateral Agent for application to the
satisfaction of the Obligations.

 

7.       Rights and Remedies Upon Default. Upon occurrence of any Event of
Default and at any time thereafter, the Secured Parties shall have the right to
exercise all of the remedies conferred hereunder and under the Note, and the
Secured Parties shall have all the rights and remedies of a secured party under
the UCC and/or any other applicable law (including the Uniform Commercial Code
of any jurisdiction in which any Collateral is then located). The Secured
Parties shall have the following rights and powers:

 

(a)       The Collateral Agent shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Company shall assemble the Collateral and
make it available to the Collateral Agent at places which the Collateral Agent
shall reasonably select, whether at the Company’s premises or elsewhere, and
make available to the Collateral Agent, without rent, all of the Company’s
respective premises and facilities for the purpose of the Collateral Agent
taking possession of, removing or putting the Collateral in saleable or
disposable form.

 

(b)       The Collateral Agent shall have the right to operate the business of
the Company using the Collateral and shall have the right to assign, sell, lease
or otherwise dispose of and deliver all or any part of the Collateral, at public
or private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to the Company or right of redemption of
the Company, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Parties may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Company, which are hereby waived and released.

 

8.       Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Collateral Agent and/or the Secured
Parties in enforcing its rights hereunder and in connection with collecting,
storing and disposing of the Collateral, and then to the satisfaction of the
Obligations to each of the Secured Parties pro rata based on the amount of the
unpaid and outstanding Advances made by and due to each of the Secured Parties,
and to the payment of any other amounts required by applicable law, after which
the Secured Parties shall pay to the Company any surplus proceeds. If, upon the
sale, license or other disposition of the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Parties are legally
entitled, the Company will be liable for the deficiency, together with interest
thereon, at the rate of fifteen percent (15%) per annum (the “Default Rate”),
and the reasonable fees of any attorneys employed by the Collateral Agent and/or
the Secured Parties to collect such deficiency.

 

 8 

   

 

9.       Costs and Expenses. The Company agrees to pay all out-of-pocket fees,
costs and expenses incurred in connection with any filing required hereunder,
including without limitation, any financing statements, continuation statements,
partial releases and/or termination statements related thereto or any expenses
of any searches reasonably required by the Collateral Agent. The Company shall
also pay all other claims and charges which in the reasonable opinion of the
Collateral Agent might prejudice, imperil or otherwise affect the Collateral or
the Security Interest therein. The Company will also, upon demand, pay to the
Collateral Agent and/or the Secured Parties the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its counsel and of any
experts and agents, which the Collateral Agent and/or the Secured Parties may
incur in connection with (i) the enforcement of this Agreement, (ii) the custody
or preservation of, or the sale of, collection from, or other realization upon,
any of the Collateral, or (iii) the exercise or enforcement of any of the rights
of the Secured Parties under the Notes. Until so paid, any fees payable
hereunder shall be added to the principal amount of the Note and shall bear
interest at the Default Rate.

 

10.       Responsibility for Collateral. The Company assumes all liabilities and
responsibility in connection with all Collateral, and the obligations of the
Company hereunder or under the Notes shall in no way be affected or diminished
by reason of the loss, destruction, damage or theft of any of the Collateral or
its unavailability for any reason.

 

11.       Security Interest Absolute. All rights of the Secured Parties and all
Obligations of the Company hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Note or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Notes or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guaranty, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to the Company, or
a discharge of all or any part of the Security Interest granted hereby. Until
the Obligations shall have been paid and performed in full, the rights of the
Secured Parties shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of limitations
or bankruptcy. The Company expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Parties hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Parties, then, in any such
event, the Company’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. The
Company waives all right to require the Secured Parties to proceed against any
other person or to apply any Collateral which the Secured Parties may hold at
any time, or to marshal assets, or to pursue any other remedy. The Company
waives any defense arising by reason of the application of the statute of
limitations to any obligation secured hereby.

 

 9 

   

 

12.       Term of Agreement. This Agreement and the Security Interest shall
terminate on the date on which all payments under the Notes have been made in
full and all other Obligations have been paid or discharged. Upon such
termination, the Secured Parties, at the request and at the expense of the
Company, will join in executing any termination statement with respect to any
financing statement executed and filed pursuant to this Agreement.

 

13.       Power of Attorney; Further Assurances.

 

(a)       The Company authorizes the Collateral Agent, and does hereby make,
constitute and appoint it, and its respective officers, agents, successors or
assigns with full power of substitution, as the Company’s true and lawful
attorney-in-fact, with power, in its own name or in the name of the Company, to,
after the occurrence and during the continuance of an Event of Default, (i)
endorse any notes, checks, drafts, money orders, or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of the Collateral Agent;
(ii) to sign and endorse any UCC financing statement or any invoice, freight or
express bill, bill of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with accounts, and
other documents relating to the Collateral; (iii) to pay or discharge taxes,
liens, security interests or other encumbrances at any time levied or placed on
or threatened against the Collateral; (iv) to demand, collect, receipt for,
compromise, settle and sue for monies due in respect of the Collateral; and (v)
generally, to do, at the option of the Collateral Agent, and at the Company’s
expense, at any time, or from time to time, all acts and things which the
Collateral Agent deems necessary to protect, preserve and realize upon the
Collateral and the Security Interest granted therein in order to effect the
intent of this Agreement, Credit Facility Agreement, and the Notes, all as fully
and effectually as the Company might or could do; and the Company hereby
ratifies all that said attorney-in-fact shall lawfully do or cause to be done by
virtue hereof. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.

 

(b)       On a continuing basis, the Company will make, execute, acknowledge,
deliver, file and record, as the case may be, in the proper filing and recording
places in any jurisdiction, all such instruments, and take all such action as
may reasonably be deemed necessary or advisable, or as reasonably requested by
the Collateral Agent, to perfect the Security Interest granted hereunder and
otherwise to carry out the intent and purposes of this Agreement, or for
assuring and confirming to the Collateral Agent the grant or perfection of a
security interest in all of the Collateral.

 

(c)       The Company hereby irrevocably appoints the Collateral Agent as the
Company’s attorney-in-fact, with full authority in the place and stead of the
Company and in the name of the Company, for the sole purpose of taking any
action and executing any instrument which the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including
the filing of one or more financing or continuation statements, relative to any
of the Collateral without the signature of the Company where permitted by law.

 

 10 

   

 

14.       Notices. All notices, requests, demands and other communications
hereunder shall be in writing, with copies to all the other parties hereto, and
shall be deemed to have been duly given when (i) if delivered by hand, upon
receipt, (ii) if sent by email or other electronic communication, (iii) if sent
by facsimile, upon receipt of proof of sending thereof, (iv) if sent by
nationally recognized overnight delivery service (receipt requested), the next
business day, or (v) if mailed by first-class registered or certified mail,
return receipt requested, postage prepaid, four (4) days after posting in the
U.S. mails, in each case if delivered to the following addresses:

 

  If to the Company: Flux Power, Inc.     2685 S Melrose Drive     Vista, CA
92081     Telephone: 877-505-3589     rdutt@fluxpwr.com         If to the
Secured Parties: Esenjay Investments, LLC     Attn: Howard Williams     500 N.
Water, Suite 1100S     Corpus Christi, TX 78471     Williams@epc-cc.com        
If to the Collateral Agent: Esenjay Investments, LLC     Attn: Howard Williams  
  500 N. Water, Suite 1100S     Corpus Christi, TX 78471     Williams@epc-cc.com

 

15.       Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Secured Parties shall have the right, in its sole discretion, to
pursue, relinquish, subordinate, modify or take any other action with respect
thereto, without in any way modifying or affecting any of the Secured Parties’
rights and remedies hereunder.

 

16.       Consent to Amendment and Restatement; Effect of Amendment and
Restatement. The Secured Parties hereby consent to the amendment and restatement
of the Original Security Agreement pursuant to the terms of this Agreement and
the amendment or amendment and restatement of the other Loan Documents (as that
term is defined in the Credit Facility Agreement). Upon the execution by all
parties to this Agreement, the Original Security Agreement shall be amended and
restated in its entirety by this Agreement, and the Original Security Agreement
shall thereafter be of no further force and effect and shall be deemed replaced
and superseded in all respects by this Agreement.

 

17.       Miscellaneous.

 

(a)       No course of dealing between the Company and the Secured Parties, nor
any failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Notes shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

(b)       All of the rights and remedies of the Secured Parties with respect to
the Collateral, whether established hereby or by the Note or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

 

(c)       This Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.

 

 11 

   

 

(d)       In the event that any provision of this Agreement is held to be
invalid, prohibited or unenforceable in any jurisdiction for any reason, unless
such provision is narrowed by judicial construction, this Agreement shall, as to
such jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

 

(e)       No waiver of any breach or default or any right under this Agreement
shall be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.

 

(f)       This Agreement shall be binding upon and inure to the benefit of each
party hereto and its successors and assigns.

 

(g)       Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

(h)       This Agreement shall be construed in accordance with the laws of
California, except to the extent the validity, perfection or enforcement of a
security interest hereunder in respect of any particular Collateral which are
governed by a jurisdiction other than California, in which case such law shall
govern. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of any state or federal court sitting in Los Angeles County,
California over any action or proceeding arising out of or relating to this
Agreement, and the parties hereto hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in such state
or federal court. The parties hereto agree that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The parties hereto further waive any objection to venue in the State of
California and any objection to an action or proceeding in the State of
California on the basis of forum non conveniens.

 

(i)       THE COMPANY AND THE SECURED PARTIES (BY THEIR ACCEPTANCE HEREOF)
HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT,
TORT, OR OTHERWISE) BETWEEN THE COMPANY AND THE SECURED PARTIES ARISING OUT OF
OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE PARTIES TO ENTER INTO
THIS AGREEMENT. To the extent the foregoing waiver of a jury trial is held to be
unenforceable under applicable California law, the parties hereby agree to
refer, for a complete and final adjudication, any and all issues of fact or law
involved in any litigation or proceeding (including, but not limited to, all
discovery and law and motion matters, pretrial motions, trial matters and
post-trial motions), brought to resolve any dispute between the parties hereto
(whether based on contract, tort or otherwise) arising out of or otherwise
related to this Agreement to a judicial referee who shall be appointed under a
general reference pursuant to California Code of Civil Procedure Section 638,
which referee’s decision will stand as the decision of the court. Such judgment
will be entered on the referee’s statement of judgment in the same manner as if
the action had been tried by the court. The parties shall select a single
neutral referee, who shall be a retired state or federal judge with at least
five years of judicial experience in civil matters; provided that in the event
the parties cannot agree upon a referee, the referee will be appointed by the
court.

 

(j)       This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

(k)       Notwithstanding anything to the contrary contained herein, a party may
become a “Secured Party” under this Agreement by executing and delivering an
additional counterpart signature page to this Agreement and thereafter shall be
deemed a “Secured Party” for all purposes hereunder.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 12 

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Security Agreement to be duly executed on the day and year first above
written.

 

  COMPANY:       Flux Power, Inc.,   a California corporation         By: /s/
Ronald F. Dutt     Ronald F. Dutt, Chief Executive Officer         SECURED
PARTIES:       Esenjay Investments, LLC         By: /s/ Michael Johnson   Name
Michael Johnson   Title           Cleveland Capital, L.P.         By: /s/ Wade
Massad   Name Wade Massad   Title         /s/ Otto Candies, Jr.   Otto Candies,
Jr.       /s/ Paul Candies   Paul Candies       /s/ Brett Candies   Brett
Candies

 

Signature Page to Second Amended and Restated Security Agreement

 

 13 

   

 

  Winn Interest, Ltd.         By: /s/ Tom Winn                           Name
Tom Winn   Title           Tabone Family Partnership (assignee of all rights and
obligations of Helen M. Tabone)*         By:

/s/ Jean Pedley

  Name Jean Pedley   Title           /s/ Helen M. Tabone*   Helen M. Tabone*

 

*By executing this Agreement, Helen M. Tabone and Tabone Family Partnership
(“Tabone Parties”) hereby represent, warrant and confirm to the Company that all
of the rights, interests and obligations of Helen M. Tabone under the Loan
Documents have been assigned, transferred to and assumed by Tabone Family
Partnership. As such, the Tabone Parties confirm to the Company that as of the
date of the Agreement, Helen M. Tabone is not a “Secured Party” and the Tabone
Family Partnership is a “Secured Party” under this Agreement.

 

Signature Page to Second Amended and Restated Security Agreement

 

 14 

 

 